988 F.2d 131
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.GTE PRODUCTS CORPORATION and GTE Valenite Corporation,Plaintiffs/Cross-Appellants,v.KENNAMETAL INC., Defendant-Appellant.
Nos. 91-1369, 91-1441, 92-1019, 92-1199 and 92-1200.
United States Court of Appeals, Federal Circuit.
Jan. 19, 1993.

1
W.D.Va., 772 F.Supp. 907.


2
DISMISSED.

ORDER

3
This matter being presented to the Court by joint motion of the parties, requesting that their respective appeals and cross-appeals be dismissed.

IT IS ORDERED that:

4
The motion is granted, and the appeals and cross-appeals are hereby dismissed.


5
pc:  Donald R. Dunner


6
Finnegan, Henderson, Farabow, Garrett & Dunner


7
1300 I Street, N.W.

Washington, D.C. 20005
Ernie L. Brooks
Brooks & Kushman
1000 Town Center
Twenty-Second Floor
Southfield, MI 48075